446 F.2d 1393
Collier SMITH, Petitioner-Appellant,v.UNITED STATES of America, Respondent-Appellee.
No. 71-2015.
United States Court of Appeals, Fifth Circuit.
Sept. 8, 1971.

Collier Smith, pro se.
John W. Stokes, Jr., U.S. Atty., E. Ray Taylor, Jr., Asst. U.S. Atty., Atlanta, Ga., for respondent-appellee.
Appeal from United States District Court, Northern District of Georgia; Sidney O. Smith, Jr., Chief Judge.
Before BELL, AINSWORTH and GODBOLD, Circuit Judges.
PER CURIAM:

Affirmed.1  See Local Rule 21.2


1
 It is appropriate to dispose of this pro se case summarily, pursuant to this Court's Local Rule 9(c)(2), appellant having failed to file a brief within the time fixed by Rule 31, Federal Rules of Appellate Procedure.  Kimbrough v. Beto, Director, 5th Cir. 1968, 412 F.2d 981


2
 See N.L.R.B. v. Amalgamated Clothing Workers of America, 5 Cir., 1970, 430 F.2d 966